PER CURIAM.
This appeal is from a judgment dismissing plaintiff-appellant’s election contest suit against the Board of Supervisors of Elections and the individual members thereof, Loys Blanchard, Mrs. Mildred C. Bankston and Dominick Fresina, upon said defendants’ exception of misjoinder of parties defendant.
An appeal in this matter was previously entered by appellant and heard by this Court on September 8, 1972, 266 So.2d 549. Judgment was rendered rejecting appellant’s claim against defendant, E. Donald (Don) Moseley, the successful candidate in the primary election which appellant seeks to invalidate. Applications for writs to the Supreme Court of the State of Louisiana were applied for by appellant. On September 11, 1972, for written reasons assigned, the Supreme Court, in a written opinion, sustained the judgment of this Court and denied appellant’s application for writs at her cost.
While the matter was being disposed of by the Supreme Court on writs, appellant made application to the trial court and obtained a signed judgment which dismissed from the suit other co-defendants, namely, the Board of Supervisors of Elections of East Baton Rouge Parish and its individual members.
Pretermitting a consideration of the unusual procedural aspects presented herein, we find that the identical issues raised by this present appeal were tendered in plaintiff’s original appeal. We likewise find that the reasons assigned by the Supreme Court in its opinion rendered September 11, 1972, have become the law of the case and as such are decisive of the issues presented by this appeal.
For these reasons, we consider the matter moot.
It is ordered, adjudged and decreed that this appeal be dismissed at appellant’s cost.
Appeal dismissed.